Case: 17-15034   Date Filed: 07/13/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15034
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cr-20248-RNS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RICHARD VAN PATTEN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 13, 2018)

Before WILLIAM PRYOR, HULL and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-15034     Date Filed: 07/13/2018    Page: 2 of 3


      Richard Van Patten appeals his sentence of 36 months of imprisonment

following his pleas of guilty to one count of conveying false information to

perpetuate a hoax, 18 U.S.C. § 1038(a)(1)(A), (c), and to two counts of

impersonating a federal officer, id. § 912. Van Patten argues that his sentence is

procedurally and substantively unreasonable. We affirm.

      The district court committed no procedural error when sentencing Van

Patten. The district court considered the arguments of the parties, Van Patten’s

evidence regarding his physical and mental disorders, and the statutory sentencing

factors, 18 U.S.C. § 3553(a). Van Patten argues that the district court failed to

explain why it varied upward from the guideline range, but the district court stated

that the nature of Van Patten’s crimes and his “criminal history category[, which]

understate[d] the true seriousness of his criminal history” warranted an above-

guidelines sentence. The district court also reasonably rejected Van Patten’s

argument for a minimal sentence to pursue treatment for his mental health on the

grounds that he had failed to continue treatment despite having earlier sentences

probated for that purpose and that “his conduct over the past . . . 36 years” revealed

that treatment would not improve his behavior.

      Van Patten’s sentence is substantively reasonable. Van Patten impersonated

an agent of the Federal Bureau of Investigation in telephone calls and emails to aid

his girlfriend in her divorce and custody proceedings, he obtained fraudulent


                                          2
              Case: 17-15034     Date Filed: 07/13/2018    Page: 3 of 3


credentials for the Bureau, the Federal Aviation Administration, and the Army, and

he used letterhead of the Department of Justice, the Bureau, the Central

Intelligence Agency, and the law firm representing his girlfriend. Van Patten also

telephoned a hotel and falsely reported that his brother had a bomb that he planned

to detonate at an airport. And Van Patten’s presentence investigation report stated

that he had charges pending in Minnesota for making terroristic threats and a false

bomb threat. Van Patten’s criminal history began in 1981 and consisted of 20

convictions that included making terroristic threats, mail and identity theft,

controlled substance offenses, theft of property, and forgery. With a total offense

level of 11 and a criminal history of V, Van Patten faced an advisory guideline

range of 24 to 30 months. We cannot say that the district court committed a clear

error of judgment when it determined that a sentence to a term 6 months above the

high end of Van Patten’s sentencing range was required to address the nature of his

offense, his criminal history, and his recidivism. See United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc). That Van Patten’s sentence is far below his

maximum statutory punishment of 11 years also suggests that his sentence is

reasonable. See United States v. Croteau, 819 F.3d 1293, 1310 (11th Cir. 2016).

The decision to vary upward was not an abuse of discretion.

      We AFFIRM Van Patten’s sentence.




                                          3